COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, McClanahan and Senior Judge Willis


JULIA M. GREENWAY
                                                                  MEMORANDUM OPINION*
v.      Record No. 2115-06-4                                          PER CURIAM
                                                                      MAY 15, 2007
JOHN B. GREENWAY


                       FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                   R. Terrence Ney, Judge

                  (Polly B. Knight; Knight & Stough, LLP, on briefs), for appellant.
                  Appellant submitting on briefs.

                  (Drake T. Brodin, on brief), for appellee. Appellee submitting on
                  brief.


        Julia M. Greenway (wife) appeals from the circuit court’s July 27, 2006 final decree

awarding John B. Greenway a divorce a vinculo matrimonii. On appeal, wife lists eight questions

presented, challenging the court’s equitable distribution and child support rulings. Upon review of

the record and briefs of the parties, we dismiss this appeal for wife’s failure to comply with the

requirements of Rule 5A:20(d).

                                              ANALYSIS

        In her opening brief, wife included no statement of facts and recites in argument only

selected factual assertions without providing a fair recitation of all the evidence bearing on the

issues raised.

        Rule 5A:20(d) requires an appellant’s opening brief to include “[a] clear and concise

statement of the facts that relate to the questions presented, with references to the pages of the


        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
transcript, written statement, record, or appendix.” Because this Court “will not search the record

for errors in order to interpret the appellant’s contention and correct deficiencies in a brief,”

Buchanan v. Buchanan, 14 Va. App. 53, 56, 415 S.E.2d 237, 239 (1992), we will not consider a

“Question Presented” that is unsupported by the requirements of Rule 5A:20. See, e.g., Barrs v.

Barrs, 45 Va. App. 500, 512, 612 S.E.2d 227, 232-33 (2005); Courembis v. Courembis, 43
Va. App. 18, 26, 595 S.E.2d 505, 509 (2004).

       Wife set forth no statement of facts relating to her questions presented. By failing to provide

such a statement of facts, wife has failed to satisfy the requirements of Rule 5A:20(d).

“[S]tatements unsupported by argument, authority, or citations to the record do not merit

appellate consideration.” Buchanan, 14 Va. App. at 56, 415 S.E.2d at 239. Thus, we will not

consider these issues on appeal.

       Accordingly, wife’s appeal is dismissed.

                                                                                           Dismissed.




                                                 -2-